Citation Nr: 1237165	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for chronic cardiovascular disease.

3.  Entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1970 to March 1970 for a period of 25 days.  The record also indicates that he thereafter served in the Massachusetts Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for a chronic acquired psychiatric disorder (to include PTSD and bipolar disorder), chronic cardiovascular disease, and a chronic low back disability (claimed as residuals of a low back injury).

The file includes correspondence received by the Veteran in May 2008, which indicates that he is also claiming entitlement to service connection for seizures.  As this issue has not been adjudicated in the first instance by the agency of original jurisdiction, it is not before the Board for appellate review and is therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran served for 25 days of stateside active duty in the United States Marine Corps (USMC).

2.  The Veteran did not serve in the Republic of Vietnam or any combat zone during active duty.

3.  The Veteran's alleged in-service stressors that have been linked to his current diagnosis of PTSD are not objectively verifiable by the historical record and his personal account of these stressors is not credible.    

4.  A chronic acquired psychiatric disorder, to include bipolar disorder and PTSD, did not have its onset during active military service. 

5.  Chronic cardiovascular disease did not have its onset during active military service.

6.  A chronic low back disability did not have its onset during active military service.

7.  A low back injury was not sustained during active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) in the Army Reserve.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, to include bipolar disorder and PTSD, was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).

2.  Chronic cardiovascular disease was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

3.  A chronic low back disability was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

4.  A low back injury was not incurred during ACDUTRA or INACDUTRA in the Army Reserve.  38 U.S.C.A. § 101(22)(A), (23), (24)(B), (C)(i) (West 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duties to Notify and Assist

With respect to the claims on appeal, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The original claims for service connection for an acquired psychiatric disorder, cardiovascular disease, and a chronic low back disability were filed in August 2007.  VCAA notice letters were dispatched to the Veteran in August 2007 and September 2008, prior to the February 2009 rating decision now on appeal.  These letters address the service connection issues on appeal and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As compliant notice was furnished prior to adjudication of the original claims, no timing of notice error exists with respect to these matters on appeal.
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service medical and personnel records as well as post-service private and VA clinical records that pertain to his treatment for his psychiatric disorder, cardiovascular disease, and low back disability for the period spanning 2004 to 2011 have been obtained and associated with the claims file.  The Board further notes that the claims file includes documentation of VA's efforts to develop the record to verify the Veteran's alleged stressors.  A February 2009 VA memorandum included a formal finding of a lack of information to verify the Veteran's alleged PTSD stressors and that the Veteran failed to provide sufficient detailed information in this regard notwithstanding VA's requests.  The United States Court of Appeals for Veterans Claims (Court) has held VA's duty to assist is not always a one-way street and that if a veteran wishes assistance with his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  An additional VA memorandum dated August 2010 confirmed that the Veteran did not serve in the Republic of Vietnam during active duty and further determined as a factual matter that any recorded notation of the Veteran's Army Reserve service for the period from 1963 - July 1967 is erroneous as the Veteran, who was born in November 1950, would have been far too young for such service.  The Board concludes that VA has reasonably discharged its duty to assist the Veteran in the development of the relevant evidence, and that no further remand for corrective development is required.

The Board notes that the Veteran was not provided with VA examinations addressing the service connection claims on appeal.  However, this deficit does not render the existing record unusable for purposes of adjudicating the claims on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of examinations addressing the psychiatric, cardiovascular, and orthopedic issues on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claim and so a VA examination is therefore not necessary to adjudicate these matters.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating his current psychiatric, cardiovascular, and/or orthopedic diagnoses to his 25-day period of active service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of clinical examinations addressing these claims does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the claims for VA compensation for a chronic psychiatric, cardiovascular, and orthopedic disability, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

The Board observes that neither the Veteran nor his representative have indicated that there is any further evidence to submit in support of his claims.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims for service connection for an acquired psychiatric disability, cardiovascular disease, and a chronic low back disability, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection laws and regulations, generally.

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, arthritic disease, and psychoses (to include bipolar disorder), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this regard, the Board notes at this juncture that the Veteran served on continuous active duty in the United States Marine Corps from February 1970 to March 1970 for a period of 25 days, which is significantly less than the minimum 90 days required by the regulations.  As such, his active military service does not entitle him to the presumptions for chronic disease provided in regulations.  See 38 C.F.R. § 3.307(a)(1) (2012).   

With chronic disability or disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of cardiovascular, orthopedic, and/or psychiatric counseling or treatment in service will permit service connection for a chronic acquired psychiatric disability, cardiovascular disease, or low back disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.


(a.)  Entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD and bipolar disorder.

As relevant, the Veteran's service medical records show normal psychiatric findings on clinical evaluation conducted in late January 1970, just prior to entry into active duty, and no reported history of psychiatric symptoms.  In his enlistment contract signed prior to entering active duty, the Veteran affirmed that he had no prior police record and that he had attained an 11th grade education.  The service personnel and medical records reflect that within one week after entering active duty for basic Marine Corps training at the USMC Recruit Depot in Parris Island, South Carolina, the Veteran exhibited antisocial behavior, expressed suicidal thoughts and a desire to withdraw from his enlistment obligation, and generally displayed a very poor attitude towards the training program.  He complained that he was mocked by his fellow trainees.  He was referred for psychiatric evaluation, where he admitted to an extensive history of problems with the law (including rape, larceny, assault, hitting a police officer) and problems in school (including multiple expulsions).  He also admitted to having only a 6th grade education.  Psychiatric examination revealed no clinical evidence of neurosis, psychosis, organic brain impairment, or depression.  He was psychiatrically assessed as clinically normal with no mental disabilities, but deemed emotionally unstable and labile and with no motivation for training and an unfit candidate for USMC training.  Separation examination in late February 1970 shows that he had a character and behavioral disorder but was otherwise psychiatrically normal.  He was discharged from active duty under honorable condition in March 1970 for "unsuitable character behavior."

Post-service VA medical treatment records dated 2004 - 2011 show that the Veteran was diagnosed and treated for depression, anxiety, bipolar disorder, substance abuse and dependency, and PTSD.  The Veteran had a lifelong history of substance abuse, criminal behavior (including incarceration), anti-social behavior, and sexual misconduct.  Life stressors included a history of being physically abused by his parents as a child, being the victim of sexual abuse by his older brother, homelessness, unemployment, estrangement from his family, children, and current and former spouses, the death of his son from drug overdose in 2000 and the incarceration of another son, and being the victim of a physical assault in March 2003.  The Board notes that the Veteran presented inconsistent and contradictory statements regarding his own history, including one made during psychiatric treatment in November 2008, when he reported feeling anxiety similar to the anxiety he allegedly experienced during an incident in diver training in the Navy when he ran out of air and nearly suffocated.  The Veteran's service records reflects no such history of naval service and the Board finds that these statements undermine his credibility with regard to all his other statements pertaining to his self-reported history.  

To the extent that the Veteran seeks service connection on a direct basis for a chronic acquired psychiatric disorder other than PTSD, the Board has reviewed the entirety of the record and observes that the Veteran's service medical records do not show onset of any chronic psychiatric disorder during active duty.  None of the post-service psychiatric treatment records present any opinion or other clinical evidence that objectively links the Veteran's current Axis I diagnoses other than PTSD to his 25-day period of military service.  Therefore, the Board finds that the clinical evidence does not provide any factual grounds to allow service connection for a chronic acquired psychiatric disorder other than PTSD on a direct or presumptive basis.  

Although the Veteran is competent to describe his perceivable psychiatric symptoms and although his reported history of their onset in service and continuity since service may be sufficient evidence in and of itself to establish a nexus [see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)], the Board finds that to the extent that the Veteran presents any such statements in this regard, these are not credible for purposes of establishing such a link with service as they are contradicted by the contemporaneous clinical record, which shows no psychiatric symptoms reported in service by the Veteran on his medical history questionnaires and, notwithstanding obvious clinical indications of a personality disorder for which VA compensation as a matter of law cannot be paid, no chronic Axis I psychiatric disorder detected during examination in service.  [Personality disorders are specifically excluded as a disease or injury within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c) (2012).  Thus, on its face, any claim for service connection for a personality disorder would fail for the absence of legal merit or lack of entitlement under the law.  The relevant facts are not in dispute.  It is the law, not the evidence, which is dispositive of this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).]  

In any case, to the extent that the Veteran asserts on his own authority that there is a medical link between his current Axis I diagnoses and service, as the record establishes that he is not a clinician with a background in psychology, psychiatry, or medicine in general, he lacks the requisite formal training and accreditation to make diagnoses and to present opinion and commentary on matters of medical causation and etiology.  As such, his statements in this regard are entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 
With regard to that aspect of the Veteran's claim seeking VA compensation for PTSD, the Board observes that the claimant served on active duty in the United States Marine Corps during the Vietnam War Era, but that he neither served in the Republic of Vietnam, nor otherwise in combat or in a combat zone.  The post-service psychiatric treatment records reflect that the Veteran expressly denied ever having been involved in actual combat and his claimed in-service stressors that are clinically linked to his PTSD diagnosis are essentially as follows:

[1.]  The Veteran reported a general history of being tortured by his superior officers and non-commissioned officers and being physically beaten by fellow USMC trainees during boot camp, being struck on the head with a club and losing consciousness during active duty, and of being abused by other USMC trainees urinating on his face.  The  Veteran stated that he feared for his own life.   

[2.]  While out on field exercises during basic training at Parris Island, the Veteran reportedly witnessed three fellow trainees die after falling into quicksand.  According to the Veteran's account, the Marine drill instructor that was present did nothing to rescue the trapped men and deliberately allowed them to perish in the quicksand.  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  As previously noted, the Veteran's records from service in the United States Marine Corps do not indicate combat service and the Veteran himself has denied participating in, or being exposed to, combat.  Thus, 38 C.F.R. § 3.304(f)(2) is not for consideration in the present claim.

With respect to the aforementioned stressors [1.] and [2.], VA has attempted to verify that these alleged stressors actually occurred, but based on the scant information provided by the Veteran, they were unable to do so.  The Veteran's stressor accounts are vague and nonspecific as to names of persons involved in his alleged torture, abuse, physical assault, and being beaten to unconsciousness with a club, and the contemporaneous service medical records do not show treatment for injuries to his head or body that may otherwise corroborate his account of being the victim of physical assault.  The account of witnessing three trainees drown in quicksand during field training while an overseeing drill instructor willfully ignored their plight and allowed them to die through his deliberate inaction also cannot be objectively verified.  The Board also finds as a factual matter that the Veteran's personal account regarding this stressor is simply not credible as it is unlikely that such a dramatic event as depicted by the Veteran would somehow not have been recorded.

The Board notes that the service personnel and medical records as well as the post-service medical records show that the Veteran has demonstrated his capacity to prevaricate and withhold truth or deliberately submit falsehoods during the course of his life.  During service, he stated on enlistment that he had no police record prior to entering service and that he attained an 11th grade education.  Thereafter, he admitted to having an extensive criminal record and only a 6th grade education.  In view of his history of repeated inconsistencies of detail and self-contradictions in his personal accounts, the Board finds that the Veteran is not a credible historian and that his statements regarding his alleged in-service PTSD stressors are insufficient in and of themselves to establish their existence, absent any objective verification.

Thusly, in view of the foregoing discussion, the Board finds that the underlying in-service stressors linked to the Veteran's current PTSD diagnosis are not verified to have actually occurred, and furthermore that the Veteran's account regarding these stressors is not credible.  As such, a nexus between his PTSD diagnosis and military service is not demonstrated and the claim for service connection for PTSD must therefore be denied. 

Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for chronic cardiovascular disease and a chronic low back disability (claimed as residuals of a low back injury).

As relevant, the Veteran's service medical records show normal spine and musculoskeletal system, normal cardiovascular findings, normal chest X-ray, and normal blood pressure of 120/66 on enlistment examination in January 1970.  The Veteran denied having any history of heart abnormalities, high or low blood pressure, or back pain in his medical history questionnaire.  No treatment for any back injury, back pain complaints, or complaints relating to his cardiovascular system is shown during the course of his very brief 25-day period of active duty in the USMC.  Separation examination dated in late February 1970 show normal spine and musculoskeletal system, normal cardiovascular findings, and normal blood pressure of 100/54.  The Veteran was discharged from active duty under honorable conditions in early March 1970.

Pertinent post-service medical records include an April 1973 statement from Ronald F. Kaplan, M.D., to the Veteran's then-employer, Allied Heel Company, informing the employer that the Veteran was to be re-educated as to low back strengthening exercises to address his complaints of back pain and stiffness.  No clinical nexus between the Veteran's back symptoms and his 25-day period of active service was indicated.  

Thereafter, an August 1975 military medical treatment record indicates that the Veteran was a member of the Massachusetts Army National Guard and that he was treated for "Backpain and flank pain, cause not found; Myalgia: comprehensive evaluation & hosp[ital] visits."  No clinical nexus between the Veteran's back symptoms and his 25-day period of active service was indicated.  To the extent that the Veteran alleges that this treatment note indicates a back injury incurred during ACDUTRA or INACDUTRA, such that VA compensation could be awarded on a direct basis pursuant to 38 U.S.C.A. §§ 101(22)(A), (23), (24)(B), (C)(i) (West 2002), the Board finds that no such actual onset of a back injury during ACDUTRA or INACDUTRA is clinically indicated, as the report expressly states that the cause of the back pain symptoms was not found.

VA medical treatment records dated 2004 - 2011 show that the Veteran was diagnosed and treated for hypertension, although his heart was found to be clinically normal on cardiac testing, chest X-rays, and EKG studies conducted during this period.  He was also treated for complaints of chronic low back pain and strain.  No clinical nexus between the Veteran's hypertension and low back symptoms and his 25-day period of active service was indicated.

The Board finds that the clinical evidence fails to demonstrate an objective nexus between the Veteran's current hypertension and chronic low back pain or strain and his period of active service.  In view of the absence of any medical evidence establishing clinical onset of cardiovascular disease (including hypertension), a low back injury, or chronic orthopedic disability of the low back during active duty, or incurrence of a low back injury with chronic disabling residuals during a period of ACDUTRA or INACDUTRA in the Army Reserve, service connection for chronic cardiovascular disease (to include hypertension) and a chronic low back disability (to include residuals of a low back injury) cannot be allowed.  The appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.

Service connection for chronic cardiovascular disease is denied.

Service connection for a chronic low back disability (claimed as residuals of a low back injury) is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


